 



Exhibit 10.4
SeraCare Life Sciences, Inc.
Management Incentive Plan
Section 1. Purpose
     The purpose of the Plan is to provide incentives for certain management
employees of the Company to achieve a sustained, high level of financial and
other measures of success for the Company.
Section 2. Definitions
     Each of the following terms when used in the Plan shall have the meaning
set forth below opposite such term:

  2.1.   “Administrator”: The Committee and its delegates to the extent of such
delegation.     2.2   “Award Opportunity”: An opportunity awarded by the
Administrator to a Participant to earn a benefit under the Plan for a specified
Plan Year.     2.3   “Award Payment Amount”: The amount, if any, determined by
the Administrator to be payable by the Company to a Participant in respect of
the Participant’s Award Opportunity for a specified Plan Year.     2.4.   “Base
Salary”: For any Participant for any Plan Year or portion thereof, the
Participant’s base contract salary from the Company for such period.     2.5.  
“Board”: The Board of Directors of the Company.     2.6.   “Code”: The Internal
Revenue Code of 1986, as amended and in effect from time to time.     2.7.  
“Committee”: The Compensation Committee of the Board.     2.8.   “Company”:
SeraCare Life Sciences, Inc. and its successors and assigns.     2.9.  
“Eligible Employee”: A management employee of the Employer who is determined to
be eligible pursuant to Section 3 below.     2.10.   “Employer”: The Company and
its subsidiaries.     2.11.   “Participant”: For any Plan Year, an Eligible
Employee who is selected by the Administrator to be given an Award Opportunity
for the Plan Year.     2.12.   “Plan”: The SeraCare Life Sciences, Inc.
Management Incentive Plan set forth herein, as it may be amended and in effect
from time to time.     2.13.   “Plan Year”: The Company’s fiscal year.

1



--------------------------------------------------------------------------------



 



Section 3. Eligibility; Participants
     The Administrator shall determine which management employees of the
Employer are eligible to participate in the Plan for any Plan Year or portion
thereof. Except as the Administrator otherwise determines, however, all
employees of the Employer with a management title of “Director” or higher, and
only such employees, shall be eligible to participate. Participation in the Plan
for any Plan Year shall not, in and of itself, entitle an individual to
continued participation in the Plan for future Plan Years.
Section 4. Awards
     4.1. Grant of Award Opportunities. For each Plan Year, the Administrator
shall grant an Award Opportunity to each Participant for such Plan Year. Each
Award Opportunity shall be communicated to the Participant in writing, in such
form as the Administrator may determine, and shall give the Participant a
conditional right to earn an Award Payment if (i) the Performance Goals
specified by the Administrator are determined by the Administrator to have been
achieved at levels sufficient to justify a payment (as determined by the
Administrator), and (ii) the Participant remains employed by the Employer until
the date on which the Award Payment, if any, is made.
     4.2. Establishment of Performance Goals. The Performance Goals with respect
to any Award Opportunity for any Plan Year shall be determined by the
Administrator, may vary among Participants, may include a range of performance
objectives, may specify minimum levels of performance below which no Award
Payments will be made, and may contain such other terms and conditions as the
Administrator may specify. Except as the Administrator otherwise determines in
any case, each Award Opportunity shall include a measure based on Company
performance and a measure based on individual performance, which shall be given
such weights as the Administrator determines. In determining any Performance
Goals, the Administrator shall take into account but shall not be bound by
management recommendations.
     4.3. Adjustments. The Administrator may, without regard to the limitations
of Section7.2, adjust Performance Goals or the weighting of such Goals to
reflect acquisitions, dispositions, stock dividends or combinations or other
events affecting the Company’s capital stock, changes in accounting principles
or practices, or any other factor or factors which in the Administrator’s
determination require an adjustment to avoid distortion in the operation of, or
to carry out the intent of, the Plan.
     4.4. Determination of Award Payment Amounts. As soon as practical after the
close of the relevant Plan Year, the Administrator shall determine the extent,
if any, to which the Performance Goals applicable to each Award Opportunity have
been achieved and the resulting Award Amounts, if any, to be paid. The
Administrator may provide for prorated Award Payments to reflect participation
for less than a full Plan Year or for such other reasons as the Administrator
may specify. Except as the Board otherwise provides, the determination of the
Administrator shall be final and binding on all parties.
     4.6. Board Authority. The Board may, with or without prior notice override
or modify any determination of the Administrator, including, without limitation,
with respect to the achievement of Performance Goals or the amount of any Award
Payment, but except as so overridden or modified the determinations of the
Administrator shall be binding on all parties.

2



--------------------------------------------------------------------------------



 



Section 5. Payment of Awards
     5.1. Requirement of Continued Employment. Except as otherwise provided
under a separate employment agreement, a Participant shall be entitled to
receive an Award Payment, if any, with respect to an Award Opportunity only if
the Participant remains continuously employed by the Employer until the date
payment is made.
     5.2. Time of Payment. Each Award Payment shall be made as soon as
practicable after the close of the relevant Plan Year and in all events by
March 15 of the calendar year following the close of the Plan Year.
     5.3. Form of Payment. All Award Payments shall be in cash.
Section 6. Administration
     Subject to the Board’s authority under Section 4.6, the Administrator shall
have complete discretion and authority to interpret the Plan and any Award
Opportunity established under the Plan, to determine eligibility for
participation, to determine Performance Goals and the extent, if any, to which
any Performance Goal has been achieved, to establish forms and procedures for
use under the Plan, and generally to all things necessary or appropriate to
administer the Plan.
Section 7. Miscellaneous
     7.1. Tax Withholding. The Administrator shall cause to be deducted from all
Award Payments such taxes and other required withholdings as it determines to be
appropriate.
     7.2. Amendment or Termination. The Board or, to the extent it so
determines, the Committee may, with prospective or retroactive effect, amend,
suspend, or terminate the Plan or portion thereof, or amend any Award
Opportunity, at any time; provided, that no amendment, suspension, or
termination of the Plan and no amendment of any Award Opportunity shall
materially and adversely affect the rights of any Participant under any Award
Opportunity that has already been granted without the consent of the affected
Participant.
     7.3. Other Payments or Awards. Nothing contained in the Plan will be deemed
in any way to limit, restrict or require the Employer from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
     7.4. Unfunded Plan. Nothing in this Plan shall be construed to require the
Company, the Administrator or any other person to establish a trust or otherwise
to set aside assets to meet the Employer’s obligations hereunder. The rights, if
any, of a Participant hereunder shall be no greater than those of an unsecured
general creditors of the Employer.
     7.6. No liability. No member of the Board, the Committee, or any director,
officer or employee of the Employer will be liable, responsible or accountable
in damages or otherwise for any determination made or other action taken or any
failure to act by such person in connection with the administration of the Plan,
so long as such person is not determined by a final adjudication to be guilty of
willful misconduct with respect to such determination, action or failure to act.

3



--------------------------------------------------------------------------------



 



     7.7. No Right of Employment. Neither the Plan nor the grant of any Award
Opportunity under the Plan shall be construed as creating any contract of
employment or conferring upon any employee or Participant any right to continue
in the employ or other service of the Employer, or as limiting in any way the
right of the Employer to change such person’s compensation or other benefits or
to terminate the employment or other service of such person with or without
cause.
     7.8 Section Headings. The section headings contained herein are for
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, will control.
     7.10. Exemption from Section 409A. Awards under the Plan are intended to be
exempt from the rules of Section 409A of the Code as short-term deferrals and
will be construed accordingly.
     7.11. Severability. If any provision will be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of the
Plan will continue in effect.
     7.12. Governing Law. The Plan shall be construed and governed in accordance
with the laws of Massachusetts.
     7.13. Effective Date. The Plan will be effective October 1, 2007.

4